UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1379




In re: EDDIE DEWAYNE CARRINGER, a/k/a Red Carringer, a/k/a
Sld Dft 2:00m25-1,

                Petitioner.



                On Petition for a Writ of Mandamus
             (2:00-cr-00018-LHT-2; 2:08-cv-00015-LHT)


Submitted:   June 11, 2012                  Decided:   June 26, 2012


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Petition granted by unpublished per curiam opinion.


Eddie Dewayne Carringer, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eddie     Dewayne        Carringer    petitions        for      a    writ    of

mandamus seeking an order directing the clerk to file his motion

under    28        U.S.C.A.    § 2255      (West    Supp.      2011).             Carringer

previously attempted to file this motion, but the clerk returned

it to him rather than docketing the motion and referring it to

the court for ruling.             The clerk does not have the authority to

make what is, in essence, a judicial determination on an action

presented to the court for filing.                  See McCray v. Maryland, 456

F.2d    1,    4,    6   (4th   Cir.     1972).      Accordingly,         we       grant   the

petition and hereby order the United States District Court for

the    Western      District      of    North    Carolina     to   file       Carringer’s

§ 2255 motion.             The motion should be deemed filed as of its

original date, February 14, 2012.                  By our grant of mandamus, we

express no opinion on the procedural or substantive merits of

Carringer’s § 2255 motion.                 Carringer’s motion to proceed in

forma pauperis is likewise granted.

              We dispense with oral argument because the facts and

legal    contentions        are   adequately       presented       in   the        materials

before   the       court    and   argument      would   not    aid      the       decisional

process.



                                                                     PETITION GRANTED



                                            2